Citation Nr: 0617765	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to an extra-schedular rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to April 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In October 2003, the Board remanded the case to the VA 
Director of the Compensation and Pension Service for extra-
schedular consideration.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

FINDINGS OF FACT

1. Bilateral hearing loss is manifested by Level III hearing 
loss in the right ear and Levels IV hearing loss in the left 
ear.

2. Bilateral hearing loss is not shown to present an 
exceptional or unusual disability picture so as to render 
impracticable the application of the regular schedule 
standards.   


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

2. An extra-schedular rating for the service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code  
6100 (2005).   


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2003 and April 2006.  The notice informed 
the veteran of the type of evidence needed to substantiate 
the claim for increase, namely, evidence that bilateral 
hearing loss had increased in severity.  The veteran was also 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the effective date provision for 
the claim for increase.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As for the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating bilateral hearing 
loss, but as rating the disability is the subject matter of 
the appeal, notice of the rating criteria was provided in the 
statement of the case in accordance with 38 U.S.C.A. 
§ 7105(d).  Therefore any defect with respect to this element 
of notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The content-
complying VCAA notice described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In the present case, the evidence 
includes private records and two VA examinations.  In light 
of the foregoing, the Board is satisfied that all relevant 
facts have been adequately 


developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is worse than currently evaluated.  In support 
of his claim, the veteran states that he is unable to gain 
employment.  Records show that in December 2000, the veteran 
was denied a position as a court security officer as he did 
not pass the hearing test.  The veteran currently has a non-
compensable rating for bilateral hearing loss under 
Diagnostic Code (DC) 6100. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e). 

Analysis 

The record contains two VA audiological evaluations.  In June 
2001, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
75
95
LEFT
20
55
85
95

The average in the right ear was 54 hertz and the average in 
the left ear was 64 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 92 percent and 80 
percent in the left ear.  

In December 2003, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
85
100
LEFT
20
60
95
100

The average in the right ear was 61 hertz and the average in 
the left ear was 69 hertz.  The speech recognition ability in 
the right and left ear was 84 percent.  

Applying the results to TABLE VI, the findings of the June 
2001 VA examination yield a numerical designation of I for 
the right ear (between 50 and 57 percent average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination) and of IV for the left ear (between 58 
and 65 average pure tone decibel hearing loss, with between 
76 and 82 percent of speech discrimination). Entering the 
numeral designations of I and IV to TABLE VII yields a 
disability rating zero percent under Diagnostic Code 6100.

Applying the results to TABLE VI, the findings of the 
December 2003 VA yield a numerical designation of III for the 
right ear (between 58 and 65 average pure tone decibel 
hearing loss, with between 84 and 90 percent of speech 
discrimination), and of III for the left ear (between 66 and 
73 average pure tone decibel hearing loss, with between 84 
and 90 percent of speech discrimination). Entering the 
numerical designations of III and III to TABLE VII yields a 
disability rating of zero percent under Diagnostic Code 6100.

Thus, both audiological evaluations establish that the 
veteran's hearing loss is not compensable under the rating 
schedule.  For the reasons stated above, the Board concludes 
the preponderance of the evidence is against the claim, and a 
compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§ 5107(b).

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 (in an exceptional pattern 
of hearing impairment an alternate TABLE VIa is used to 


determine the numerical designation for puretone threshold 
and the higher numerical designation for either TABLE VI or 
TABLE VIa is used to rated the hearing loss).  

As the preponderance of the evidence is against a compensable 
rating for bilateral hearing loss, the benefit-of-the-doubt 
standard of proof does not apply. 

Extra-schedular Rating 

Ordinarily, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity, 38 C.F.R. Part 4 (2005), 
unless exceptional or unusual factors exist which would 
render application of the schedule impractical.  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85,  
Diagnostic Code 6100.  As previously noted, the claim for a 
compensable schedular rating is denied.  The remaining issue 
is whether the service-connected bilateral hearing loss may 
warrant a compensable rating on an extra-schedular basis.    

An extra-schedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record shows that in December 2000 the veteran applied 
for employment as a court security officer, but was denied 
the position because he did not pass the hearing test. In 
accordance with 38 C.F.R. § 3.321, the veteran's claim was 
referred to the VA's Director of Compensation and Pension 
Service, who is authorized to approve an extra-schedular 
rating, for consideration of an extra-schedular rating for 
bilateral hearing loss.  In response, the Director 
essentially found that the veteran's case was not so 
exceptional as to warrant an extra-schedular rating. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that an extra-schedular evaluation for bilateral 
hearing loss is warranted.  Although it is clear that the 
veteran was denied a position in December 2000 as a security 
officer, the Board 


finds that the service-connected bilateral hearing loss 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  


ORDER

A compensable rating for bilateral hearing loss is denied.

An extra-schedular rating for bilateral hearing loss is 
denied. 





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


